Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Execution, § 295*—when record of action for slander conclusive on petition for discharge under Insolvent Debtors’ Act. Where a default judgment is entered against the defendant in an action for slander for words spoken which are actionable per se, the words spoken are admitted to be false by the default, and that they were maliciously uttered is conclusively presumed from the facts thus admitted and from the absence of any plea of justification or excuse. 3. Libel and slander, § 21*—when malice presumed. In an action for slander if the words charged to have been falsely uttered are not actionable per se, it is necessary to prove malice in fact; but if the words spoken are actionable per se then the law conclusively implies malice from the use of such words if false and uttered without legal justification or excuse. 4. Libel and slander, § 31*—when imputation of theft actionable per se. The words, “this woman has stolen the watch and chain belonging to my son,” are actionable per se.